Carpenter, J.
I concur with the majority of the court in regarding the tender as sufficient in form, and the actual presentation of the money as excused by the declaration of the plaintiff that the defendant must settle with Mr. Bough ton, his attorney. This was equivalent to a refusal to receive the money, and if the defendant had it with him and intended but for this refusal to present it to the plaintiff for his acceptance, the facts constitute a sufficient tender.
But I cannot agree with the majority of the court in regarding a tender of the bare amount of the debt without the costs, sufficient in the circumstances. The cost was legally made, and was necessary for the securing of the debt by attachment, and if, after such cost has been made, a debtor can lawfully make a tender of the debt alone, then in every case a .debtor may by watching his opportunity throw upon the creditor the very cost which his own delinquency has made necessary. The service is not complete until a copy is left by the officer with the defendant, or at his place of abode, and this copy, which is to contain a copy of the officer’s return of his doings, can of course be made only after 'the attachment has been completed. The defendant, if watchful and disposed to make trouble for his creditor, can therefore always make a tender of the bare debt between the time of the attachment and the leaving of the copy in service. The attachment may have involved a large expense which the creditor will be compelled to lose, and not only so, but where personal property has been attached it may be necessary for] the officer, for his own justification, to go on after the tender and make further expense by making a return of his doings, and certainly it will be necessary for him to carry back the attached property.
Now this is so clearly unjust as to be a reproach to the law if the law sanctions it, and it is only under the clearest necessity that we should hold it to be thus sanctioned.
The sole ground on which it is holden by a majority of the court that such a tender is sufficient, is that the suit, according to our practice and the decisions of this court, is not regarded as legally commenced until service is made on the defendant. It is clear that the mere procuring of a legal writ, *559before anything whatever has been done with it, is not a commencement of a suit, but it is by no means so clear that the first legal act of the officer who serves the writ ought not to be regarded as the commencement of the suit. The officer is the agent of the law, and by an attachment of the defendant’s property has done an act under the writ that is legal and official, and of great importance in its relation to the suit and to the defendant. However it might be in an ordinary case, where the suit is strictly and wholly in personam, yet in this case, which is one of foreign attachment, where in theory the defendant is out of the state and the copy is left merely for the purpose of perfecting the attachment and the whole proceeding is in the nature of a proceeding in rem, I think the suit should be regarded as commenced when the attachment is made. Fitch v. Waite, 5 Conn., 118. But I prefer to put the case on more general ground. And I am prepared to hold, and I think common sense and justice require us to hold, that in every case of a lawful attachment the costs legally and necessarily made have so attached themselves to the debt that a-tender of the bare debt is insufficient.
And I put this view of the case, not on the ground that such an attachment is the commencement of the suit, but on the ground that these costs are legally and necessarily made, in the course of official duty, by an officer of the law, and that the statute intended that the debtor, if found to owe the debt, should pay them. Here his tender admits the debt, and it is only by reason of this tender that the plaintiff is_ prevented from getting a judgment that would of course have carried the costs with it.
It is not enough to say that these costs are merely incipient and inchoate, and not legally attached to the .debt, for after.the suit is commenced they are still inchoate and do not become any part of the debt until after the judgment. The reason why a tender of the costs must be made where the debt is tendered during the pendency of the suit, is not because they have attached themselves to the debt and become a part of it, but because they are lawfully and necessa*560rily made in tlje suit, and these costs have the same precise character in this respect before the copy is left with the defendant in service as they have after.
We have no decision of this court directly upon the precise question made. In the case of Holdridge v. Wells, 4 Conn., 151, it was holden that where a writ had been procured and placed in the hands of an officer, but service not commenced by him, a tender need not cover the cost of the writ; but an important distinction can be made between that case and this, which would fully sustain the court in adopting the equitable rule which I propose. The writ, when procured by the plaintiff, is subject entirely to his own control. He can put it in his pocket and keep it for weeks without using it, or if he chooses he may never use it at all. It is so far not brought home in any way to the defendant or to his property. But when an attachment is made the officer of the law has begun to execute the writ, and it has begun to operate, directly and legally and at certain legally established cost, upon the defendant and his property. It has now become an active instrument in- the hands of the law, and it is beneath the dignity of the law for it to allow the defendant, while acknowledging his indebtedness, to evade the payment of this legal and necessary cost, and a great injustice to the plaintiff to compel him to bear the loss of it. It seems to me that the effect of this decision should not be extended, when so obvious a distinction can be made, and when by extending it we are doing injustice in the particular case, and establishing a rule .that cah work only injustice wherever applied.
.In this opinion Park, J., concurred.